DETAILED ACTION
Reopening
Prosecution on the merits of this application is reopened on claims considered unpatentable for the reasons indicated below: 
After higher level review, the WO2008142653 was found to read upon the current claims for reasons stated in the action below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation “according to claim 10” in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 10 has been cancelled.  For the purposes of examination, it will be interpreted to be referring to the compound of formula (I) according to claim 1 instead, since it is the same compound as was found in previous claim 10.  Correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat (WO 2008142653, hereafter referred to as WO ‘653.
WO ‘653 teaches a process comprising
Bringing a compound of formula (Ry Op)x (Rt Cp)z Co R’u (p. 5, line 25) into a gaseous state (for CVD or ALD: p. 11, lines 23-32)
And depositing the compound of formula (I) from the gaseous state (ALD involves adsorption of the precursor) onto a solid substrate (p. 12, lines 5-11).
WO ‘643 does not explicitly teach specific examples that meet claimed formula (I).
However, the disclosed formula overlaps the instantly claimed formula.  WO ‘653 does teach that  (Ry Op) is a pentadienyl ligand with y R ligands, where R may be hydrogen (p. 3, lines 1-11) (thus this ligand may be simply pentadienyl).  Furthermore, p. 9, Formula 4 shows that each bond of the pentadienyl ligand bends to coordinate to the cobalt atom. The bonds could not bend if there were adjacent C=C double bonds (The pi bonds would be perpendicular to each other and cause the bond through the common carbon atom to be straight.)  Thus, the disclosed pentadienyls must be either 1,3- or 1,4-pentadienyls.  Ligands L as claimed are 1,3- 
WO ‘643 teaches that x may be 1, z may be 0, u may be 1 or 2 (p. 6, lines 15-19) and R’ may be an alkyl having 1-4 carbon groups (e.g., methyl or ethyl) (p. 6, lines 9-12).  With these choices, the disclosed formula meets the instantly claimed formula where R1-R5 are all hydrogen such that L is 1,3- or 1,4-pentadiene, m is 1, M is Co, p is 1, X is methyl or ethyl (which the instant disclosure shows are sigma-donating ligands at p. 4, lines 30-37), and n is 1 or 2.
Thus, it would have been obvious at the time of filing to have chosen one of the overlapping compounds with a reasonable expectation of success because WO ‘653 teaches that they are within the range of operative precursors. Furthermore, the chosen precursors are among the simplest version of the disclosed formula (claim 1). 
Claim 2: Since x  may be 1 z can be zero, and u (m) may be 1, M can have an oxidation state of +2 (p. 6, lines 15-19).
Claims 3 and 6: WO ‘653 teaches carbonyl (CO) groups are typically used for cobalt precursors (page 1, lines 25-33), it further exemplifies using CO groups as its R’ groups, for example, CoCp(CO)2- (page 11, lines 4-5), which is formula 3, with R’ being carbonyl (page 9, lines 1-6). As a result, carbonyl is taught to be a known and exemplified alternative group for the R’ in its compounds.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to for at least one X to be a CO, since it was taught as an alternative ligand for such compounds and doing so would produce no more than predictable results (claim 6).
Furthermore, as discussed above, M is cobalt, m can be 1, and X as CO would be all X as neutral sigma-donating ligands (claim 3).
Claim 7: R can be selected from hydrogen (page 3, lines 7-11).
Claim 8: the deposited compound is exposed to a reaction fluid, such as a hydrogen reaction fluid, and the end product can be metallic cobalt, which would be reducing the compound (page 3, line 25 through page 4, line 8).  It further teaches it is desirable to reduce the cobalt films using hydrogen reducing agents (page 2, lines 5-15).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a reducing agent, such as a hydrogen reducing reaction liquid, in order to reduce the cobalt precursor and deposit a metallic cobalt film, since that was a taught desired product and the taught way to form it is by exposing it to a reducing agent.
Claim 9: depositing the compound of formula (I) from the gaseous state (ALD involves adsorption of the precursor) onto a solid substrate (ALD, from which many cycles of the deposition are readily apparent: p. 11, lines 23-32) and WO ‘643 specifically teaches pulsing the reactants to deposit the layers, so the deposition is repeated for each of the pulses in the sequence (at least twice for them to be pulsed together multiple times) (col 14, lines 9-20).
Claim 14: Since the process discussed for claim 1 forms a film, it reads upon the process of claim 14.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussarrat (WO 2008142653, hereafter referred to as WO ‘653 in view of Ma (US 20100062149).
Dussarrat only teaches cobalt compounds, but Ma also teaches a process comprising bringing a precursor into a gaseous state (precursor gas) and depositing it from that state onto a solid substrate, where it does not explicitly teach specific examples that meet claimed formula (I).  However, the disclosed formula overlaps the instantly claimed formula.   The formula ML’x where M can be cobalt or nickel, and L’ are each independently selected from ligands that include pentadienyl (applicant’s L group) and alkyl or halogen (both are anionic sigma donating ligand) and x can be 2 [0017]. Thus, cobalt and nickel have analogous compounds and can be substituted for each other.
(claims 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712